MEMORANDUM OPINION

                                           No. 04-12-00118-CR

                                    IN RE Thomas E. THAMES, Jr.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: March 14, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 22, 2012, relator Thomas Edward Thames, Jr. filed a petition for writ of

mandamus, complaining of the trial court’s failure to rule on his various pro se motions.

However, counsel has been appointed to represent relator in the criminal proceeding pending in

the trial court for which he is currently confined. A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on

pro se motions or petitions filed with regard to a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not

abuse its discretion by declining to rule on relator’s pro se motions filed in the criminal

1
 This proceeding arises out of Cause No. 2009-CR-4181, styled State of Texas v. Thomas E. Thames, pending in the
437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.
                                                                                  04-12-00118-CR


proceeding pending in the trial court. Accordingly, the petition for writ of mandamus is denied.

TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM

DO NOT PUBLISH




                                              -2-